DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Oda et al. (6,250,630) in view of Suzuki et al. (2015/0210081).

Regarding claim 1, Oda teaches a liquid supply apparatus, comprising: 
a tank (fig. 8, item 20); and 
a cartridge (fig. 8, item 22) attachable to and detachable from the tank along an attachment and detachment direction (fig. 8, note unlabeled attachment direction) crossing a vertical direction, the cartridge including: 
a casing (fig. 8, item 80); 
a first storing chamber (fig. 8, item 81) located inside the casing and configured to store liquid therein (see fig. 8); and 
a particular communication port (fig. 8, item 82B) open in a direction where the cartridge is attached to the tank (see fig. 8), the particular communication port allowing the first storing chamber to communicate with an outside of the first storing chamber (see fig. 8), the direction being parallel to the attachment and detachment direction (see fig. 8), 
wherein the tank includes: 

a liquid channel (fig. fig. 8, item 72B) communicating with the second storing chamber (see fig. 8); 
an air channel (fig. 8 item 72A) communicating with the second storing chamber (see fig. 8);
an air communication port (fig. 8, item 28) allowing the second storing chamber to communicate with an outside of the tank (see fig. 8);
wherein the casing of the cartridge includes: 
a front surface (fig. 8, surface of cartridge with connections) located in a front portion of the casing in the attachment and detachment direction (see fig. 8); 
a rear surface (fig. 8, surface opposite front surface) located in a rear portion of the casing in the attachment and detachment direction (see fig. 8; 
an upper surface (fig. 8, leftmost surface on page) located in an upper portion of the casing in the vertical direction; 
a lower surface (fig. 8, rightmost surface on page) located in a lower portion of the casing in the vertical direction.
Oda does not teach secondary surfaces. Suzuki teaches a secondary-lower surface (Suzuki, fig. 7, surface just left of port 115) located closer to the upper surface than the lower surface in the vertical direction, the secondary-lower surface facing downward in the vertical direction; and 
a secondary-front surface (Suzuki, fig. 7, surface from which port 115 extends) located closer to the rear surface than to the front surface in the attachment and 
Upon combination of the prior art references, the following limitation would be met: when the cartridge is attached to the tank with the first storing chamber of the cartridge communicating with the liquid channel and the air channel of the tank, the first storing chamber has a portion located above the liquid channel and the air channel in the vertical direction, and the tank is located below the secondary-lower surface in the vertical direction and faces the secondary-front surface.
 	Regarding claim 2, Oda in view of Suzuki teaches the liquid supply apparatus 
a first joint shaped like a tube (Oda, fig. 8, item 60B), the first joint extending in the attachment and detachment direction to define the liquid channel, the first joint being configured to, when the cartridge is attached to the tank, connect with the particular communication port of the cartridge (Oda, see fig. 8); and 
a second joint shaped like a tube (Oda, fig. 8, item 60A), the second joint extending in the attachment and detachment direction to define the air channel, the second joint being configured to, when the cartridge is attached to the tank, connect with the further communication port of the cartridge (Oda, see fig. 8). 	Regarding claim 3, Oda in view of Suzuki teaches the liquid supply apparatus according to claim 2, wherein the first joint is located below the second joint in the vertical direction (Oda, see fig. 8). It is acknowledged that, while Suzuki teaches the joints located side by side, Oda teaches the joints arranged in a vertical manner. While such arrangements are different, MPEP 2144.04.VI.C states that a rearrangement of parts is not patentable if such a rearrangement does not modify the operation of the device. Here, to rearrange the horizontally arranged openings of Suzuki’s cartridge to instead be vertically arranged would not modify the operation of the device and instead would constitute a simple design choice according to the spacing within the printer.  	Regarding claim 5,  Oda in view of Suzuki teaches the liquid supply apparatus according to claim 1, wherein the first storing chamber has a greater capacity than the 
a recording unit (Oda, fig. 8, item 18) including a recording head (Oda, fig. 8, item 34) connected to the tank of the liquid supply apparatus, the recording unit being configured to eject the liquid supplied from the tank (Oda, see fig. 8).

Response to Arguments
Applicant’s arguments filed 1/8/2021 with respect to the rejection(s) of claim(s) 1-3, 5, 6 and 8 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473.  The examiner can normally be reached on M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853